Citation Nr: 0736028	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  02-10 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a kidney disability.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1954.  He served in Korea and was awarded the Combat 
Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied 
service connection for residuals of a mouth injury with loss 
of teeth due to shrapnel injury and service connection for a 
kidney disability.  

In October 2002 the veteran testified before a Decision 
Review Officer at the RO (RO hearing).  A transcript of that 
hearing is of record.  In his August 2002 Form 9 (substantive 
appeal) the veteran requested a videoconference hearing 
before a Veterans Law Judge.  However, in a May 2003 
statement he veteran withdrew the hearing request.  
Therefore, the Board finds no outstanding hearing requests of 
record.  

In October 2003 the Board remanded the case for further 
development.  In a June 2005 decision the Board found that 
new and material evidence had been submitted sufficient to 
reopen the veteran's previously denied claim for service 
connection for a kidney disability.  The Board then remanded 
this issue and the issue of service connection for residuals 
of a mouth injury with loss of teeth due to shrapnel for 
further development.  

A December 2006 Board decision granted service connection for 
residuals of a mouth injury with loss of upper left teeth 1 
and 2 due to shrapnel and denied service connection for a 
kidney disability.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a June 2007 Joint 
Motion to Partially Vacate and Remand, the Secretary of 
Veterans Affairs (VA) and the veteran, through his 
representative, moved that the portion of the December 2006 
Board decision which denied service connection for a kidney 
disability be vacated and remanded.  The Court granted the 
motion by Order in June 2007.  

In September 2007, subsequent to the most recent supplemental 
statement of the case (SSOC), the veteran's representative 
submitted an August 2006 letter from a private physician 
regarding kidney stones.  The attorney waived consideration 
of this evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2007)  


FINDING OF FACT

The weight of the evidence is against a finding that a 
current kidney disability is etiologically related to service 
or that kidney stones were manifested to a compensable degree 
within one year of separation from service.     


CONCLUSION OF LAW

Service connection for a kidney disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

March 2001 and April 2004 VCAA letters advised the veteran of 
the information and evidence required to establish service 
connection for a kidney disability.  The April 2004 VCAA 
letter satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

With respect to the fourth element, the April 2004 VCAA 
letter stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence or information is in your 
possession, please send it to us."  The veteran was thus 
adequately advised of the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, some 
notice was provided after the initial decision in the case.  
However, the timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claim.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
November 2004 and June 2006 SSOCs considered the claim based 
on all the evidence of record.  These readjudications acted 
to remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
While notice on these two elements was included in the June 
2006 SSOC, the United States Court of Appeals for the Federal 
Circuit has held that the duty to notify cannot be satisfied 
by reference to various post-decisional communications, such 
as the SSOC.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).  

Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  As the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA and private treatment records have been 
associated with the claims file.  In addition, the veteran 
was afforded VA examinations in November 2005 to evaluate his 
claimed kidney disability.  

The record reflects that the veteran was awarded Social 
Security benefits in October 1982.  The Social Security 
Administration (SSA) decision is not of record.  However, the 
veteran has not reported that he was awarded SSA benefits for 
his kidney condition, rather, a July 2003 private treatment 
note indicated that the veteran had not worked a day since 
back surgery and the most recent VA examination report noted 
that the veteran had been disabled for about 20 years due to 
orthopedic problems.  

There has been no argument that the SSA records are pertinent 
to the claim being adjudicated in this decision as to require 
that additional adjudication resources be expended to obtain 
these records.  38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for certain chronic disabilities, 
including calculi of the kidney, may be established on a 
presumptive basis by a showing that the disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

If a chronic disease is identified in service and at any time 
after service, service connection is presumed.  If there were 
not sufficient observations to identify the chronic disease 
in service, continuity of symptomatology is required.  
38 C.F.R. § 3.303(b).

In any case where a veteran engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof 
for purposes of service connection for any disease or injury 
alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Service medical records are negative for complaints of, or 
treatment for, kidney problems, including kidney stones.  The 
service separation examination shows that the genitourinary 
system was found to be normal.

In August 1954, the veteran submitted a claim for service 
connection for "stomach trouble."  He reported that he had 
been treated at a dispensary in Korea, but could not remember 
the name of the facility.

At VA examination in June 1955 the veteran reported the onset 
of an upset stomach in service in 1953.  He stated that when 
he got up in the morning he could not eat breakfast and felt 
"nervous in the stomach."  Examination of the genitourinary 
system, including the kidneys, was normal.  The impression 
was that the veteran had "gastric neurosis."  No final 
diagnosis was made as the veteran failed to return for 
completion of work-up, but the diagnosis was probable chronic 
dyspepsia.  

In February and March 1964, the veteran underwent VA 
hospitalization for treatment of malignant melanoma.  The 
only reported history consisted of a hemorrhoidectomy 
performed in 1955.  On physical examination, no pertinent 
abnormalities were reported.  A urinalysis was unremarkable.

In March 1964, the veteran submitted a claim for service 
connection for several disabilities, but made no mention of 
kidney stones or kidney disease.

An August 1966 VA examination to evaluate other disabilities 
noted that the veteran was admitted in September 1964 for a 
left ureteral calculus which passed spontaneously.  

Records of VA treatment from February to September 1974 
include a record of VA treatment for lipoma of the left 
lateral knee which notes, without elaboration, a history of 
kidney stones.  The veteran was hospitalized in February 1974 
for complaints of right flank pain radiating into the right 
groin.  Infusion IVP done by the veteran's physician showed a 
distal one third two to three millimeter stone in the right 
ureter with ureteral hydropnephrosis.  The pertinent 
diagnosis was right distal ureteral calculus.  During 
hospitalization for malignant melanoma in June 1974 the 
veteran gave a history of passing several kidney stones over 
the past 10 years, with the most recent being in February 
1974.    

Records of private treatment for back problems from September 
1980 to September 1982 include a November 1980 finding of no 
difficulty with the genitourinary system and the veteran's 
report in September 1982 that he believed his pain was 
related to kidney trouble.  

Records of VA treatment from June 1987 to September 1994 
include a June 1987 X-ray of the lumbosacral spine which 
revealed the possibility of left renal stones.  The veteran 
presented in August 1987 with complaints of severe left flank 
pain and associated hematuria.  The impression was left 
ureteral stone.  A record of treatment from September 1994 
noted multiple kidney stones with no surgery or trauma.  The 
veteran gave a history of 14 kidney stones, and reported that 
he was told he would have to have a lithotripsy if he had any 
more trouble.   

Records of VA treatment from February to August 2001 note a 
history of multiple kidney stones, status post lithotripsy.  

In March 2001, the RO received the veteran's claim for 
service connection for kidney stones, which he reported had 
started in Korea.

At the October 2002 RO hearing the veteran reported that he 
came down with the mumps while in service in Camp Pickett, 
Virginia, and that he had experienced trouble with his 
kidneys ever since.  He stated that the first time he passed 
a kidney stone was in Korea in 1953, noting that he bled and 
there was blood in his urine.  

Records of private treatment from February to July 2003 note 
a history of kidney stones.  

At VA examination in November 2005 the veteran reported that 
he was first symptomatic from kidney stones in 1951, at which 
time he had left flank pain and gross hematuria, and passed a 
kidney stone.  He reported passing another kidney stone in 
1953 and another in 1955.  He stated that he had had multiple 
stones since that time, the most recent occurring two weeks 
earlier.  He reported undergoing lithrotripsy in 1988 and 
having urinary outlet obstruction as a result of the kidney 
stones.  The veteran was asymptomatic at the time of VA 
examination.  The examiner noted that the veteran had been 
treated for urethral stricture on a number of occasions, 
which the veteran related to having been catheterized for 
treatment of kidney stones.  

On examination, the abdomen was flat, soft, and nontender, 
with no palpable masses.  External genitalia were normal 
adult male.  The diagnoses were nephrolithiasis and benign 
prostatic hypertrophy with elevated prostate specific 
antigen.  The examiner noted that recent laboratory studies 
showed normal urinalysis and CBC.  The chemistry profile 
showed a BUN of 10 mg/dL with a creatinine of 1.1mg/dL.  

The examiner noted that there was no evidence in the service 
medical records of the veteran having been diagnosed or 
treated for kidney stones, rather, the first mention of 
kidney stones in the claims file related to hospitalization 
for left nephrolithiasis in September of 1964.  The examiner 
concluded that there was no evidence that the veteran's 
kidney stones were the result of a disease or injury in 
service.  

In an August 2005 letter, the veteran's private physician, 
Dr. Holmes, reported that the veteran had a long history of 
renal stones and that he was seen at the VA Medical Center on 
June 28, 2005 with a lot of amorphous sedimentation in his 
urinalysis and complaints of abdominal pain.  Dr. Holmes 
stated that the abdominal pain could have been related to 
kidney stones which the veteran had suffered from since his 
discharge from service.  

In an October 2005 letter Dr. Holmes stated that the veteran 
had a history of renal stones and that he had recently passed 
another kidney stone, which he brought into the clinic and 
did appear to be a small renal stone.  

In his August 2006 letter, Dr. Holmes stated that VA records 
from May 1955 revealed abdominal pain and discomfort which 
was most likely related to kidney stones that were 
subsequently passed and stated that the veteran continued to 
have problems with kidney stones since being in the military.  

Analysis

Records of VA and private treatment include findings of 
kidney stones, and the most recent VA examination included a 
diagnosis of nephrolithiasis.  Thus, the first element of a 
successful service connection claim has been satisfied.  

In regard to the second element, the service medical records 
are negative for complaints or findings of kidney stones.  
The veteran's representative stated at the October 2002 RO 
hearing that his service medical records were destroyed in 
the 1973 fire at the National Personnel Records Center 
(NPRC), however, review of the record reveals that the 
service medical records appear to be complete.  In this 
regard, both the entrance and separation examinations are of 
record, as well as numerous other records reflecting 
treatment during the veteran's four years of service.  
Furthermore, it appears that the veteran's service medical 
records were transferred to the RO in 1964 in conjunction 
with an earlier claim and, thus, would not have been present 
at the NPRC at the time of the 1973 fire.  

The Board has also considered the veteran's recent reports of 
kidney stones in service and the application of 38 U.S.C.A. 
§ 1154(b).  

Under Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996) and 
Caluza v. Brown, 7 Vet. App. 498 (1995) the correct 
application of 38 U.S.C.A. § 1154(b) requires a three-step, 
sequential analysis:

(1) Has the claimant produced "satisfactory lay or other 
evidence of such injury or disease."  "Satisfactory evidence" 
is defined as "credible evidence that would allow a 
reasonable fact finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veteran's combat 
service.  (2) Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service."  
(3) Once the first two steps are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists, unless the Government can meet the burden 
of showing "clear and convincing evidence to the contrary.  
Collette v. Brown, 82 Vet. App. 389, 392 (Fed. Cir 1996).

As noted in the introduction, the veteran was awarded the 
Combat Infantryman Badge, thus verifying his combat service.  
Although the veteran testified at the October 2002 hearing 
that he had first passed a kidney stone while in Korea in 
1953, he contradicted this testimony at the 2005 VA 
examination when he reported first passing a kidney stone in 
1951.  His testimony as to a kidney stone in Korea is also 
contrary to the history he reported on contemporaneous 
evaluations and treatment in the decades immediately 
following service.  Even at the hearing, he reported that his 
kidney problems began in 1951, prior to going to Korea.

Because the veteran has not offered a consistent history, his 
testimony nearly 50 years after the events in question, as to 
initially passing a kidney stone in 1953 in Korea is not 
credible.  The first element for application of 38 U.S.C.A. 
§ 1154(b) is not met.

The veteran has made numerous recent statements that he first 
experienced kidney problems and kidney stones in service.  
While the veteran is competent to report symptoms, as a lay 
person, he is not competent to report a diagnosis of kidney 
stones in service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The reports of a continuity of kidney symptoms in service 
could satisfy the second element of the service connection 
claim.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the record reflects an inconsistent history 
regarding these symptoms.  In this regard, the veteran did 
not report kidney stones at the June 1955 VA examination, 
rather, he complained of an upset stomach.  

During hospitalization in June 1974 the veteran gave a 
history of passing kidney stones for the past 10 years (this 
history is consistent with the record showing kidney stones 
were initially identified in September 1964).  At the October 
2002 RO hearing he reported that he first passed a kidney 
stone in 1953, while at the November 2005 VA examination he 
reported that he first passed a kidney stone in 1951.  

The Board acknowledges that the veteran has recently 
reported, as he is competent to do, a continuity of 
symptomatology of kidney problems since service.  However, 
such report must be weighed against the medical evidence and 
his other statements.  Cf.  Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006).  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  The Board may favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

An assessment based on an inacurate history is of no 
probative value.  See Boggs v. West, 11 Vet. App. 334, 345 
(1998); see also Kightly v. Brown, 6 Vet.App. 200, 205-06 
(1994) (finding that presumption of credibility of evidence 
did not arise as to medical opinion that veteran's disability 
was incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record, and hence holding such evidence not 
"material"); Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's "account of his medical history and 
service background).

Dr. Holmes has submitted several letters regarding the 
veteran's kidney stones.  In his August 2005 letter he 
reported that the veteran had abdominal pain at treatment at 
the VA Medical Center on 6/28/05 (this is presumably an 
error, as the physician was likely referring to the June 28, 
1955 VA examination).  Dr. Holmes opined that the abdominal 
pain at that time (June 1955 VA examination) could have been 
caused by kidney stones, and that the same abdominal pain 
could have been related to kidney stones which the veteran 
had suffered from since discharge from service.  

While Dr. Holmes stated that the veteran had kidney stones 
since service, this appears to be no more than the recording 
of the veteran's reported history.  The history has been 
found to lack credibility.  

Further, although the opinion that abdominal pain caused by 
kidney stones at the 1955 VA examination could be related to 
current kidney stones suggests a relationship between kidney 
stones in 1955 and currently, this opinion is simply too 
speculative to establish a nexus.  See Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a medical nexus).  

The opinion also fails to consider that on the 1955 
examination, the genito-urinary system, including the 
kidneys, was found to be normal, as late as March 1964, no 
kidney stones were reported, and when treated in March 1964 
the only post-service abnormality reported by the veteran was 
the hemorrhoids identified on the 1955 VA examination.

Dr. Holmes's August 2006 letter only repeats the veteran's 
recently reported history of kidney stones since service, and 
provides a more strongly worded opinion that abdominal pain 
in May 1955 was most likely related to kidney stones.  This 
opinion, however, has the same flaws as the earlier 
statements-namely, that the genitourinary system was found 
to be normal on the 1955 examination and there were no 
contemporaneous reports of kidney stones or disease until 
many years after service.

In contrast, the November 2005 VA examiner noted that the 
first mention of kidney stones in the claims file was related 
to hospitalization for left nephrolithiasis in September of 
1964.  

He specifically opined that there was no evidence that the 
veteran's kidney stones were the result of a disease or 
injury in service.  The VA examiner's opinion was formed 
after thorough review of the claims file and examination of 
the veteran.  Further, the examiner considered the veteran's 
entire history, including his reported symptoms of kidney 
disability, including passage of kidney stones, in service.  

Based on the foregoing, the Board finds that the November 
2005 VA examiner's opinion is of more probative weight than 
the opinions of Dr. Holmes.  Therefore, the weight of the 
evidence is against entitlement to service connection.  

While the veteran himself has made the claim of service 
connection, as a layperson he is not competent to express an 
opinion as to medical causation of kidney stones, as he has 
not claimed, nor shown, that he is a medical expert, capable 
of rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board has considered entitlement to service connection on 
a presumptive basis, however, as indicated by the November 
2005 VA examiner, there is no mention of kidney stones 
following service until the report of hospitalization in 
September 1964.  This conclusion is bolstered by the June 
1974 report of VA hospitalization, when the veteran gave a 
history of passing kidney stones for the past 10 years.  

While the letters from Dr. Holmes suggest the presence of 
kidney stones in May and June 1955, these opinions are 
rebutted by the normal genitourinrary examination conducted 
in June 1955.  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  As just discussed, the 
evidence is against a finding that kidney stones were present 
in service or within the first year after service.

Therefore, consistent with the opinion of the November 2005 
VA examiner, the Board concludes that the first evidence of 
kidney stones of record is in September 1964.  In the absence 
of medical evidence of kidney stones present to a compensable 
degree within one year of separation from service, the Board 
cannot entertain a potential grant of service connection on a 
presumptive basis.  

As the weight of the competent medical evidence is against 
the finding of a nexus between kidney stones and service or 
that kidney stones were present in service or within one year 
of service to a compensable degree, the weight of the 
evidence is against the claim.  Since the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a kidney disability is 
denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


